IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008
                                       No. 07-10761
                                                                      Charles R. Fulbruge III
                                                                              Clerk


JAY SANDON COOPER,

                                                  Plaintiff-Appellant,
v.

UNITED STATES OF AMERICA, by and through its agent
Commissioner of Internal Revenue,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                               No. 3:06-CV-1737-D




Before SMITH, DeMOSS, and STEWART, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       Jay Cooper sued the United States to obtain a tax refund. The district
court granted summary judgment to the government, and we affirm.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-10761


                                               I.
       Cooper filed his Form 1040 (“1040”) with the Internal Revenue Service
(“IRS”) for the year 2000, listing himself as “single,” although he was notSSat
least not yet. He and his wife, Linda, were only separated; they divorced a coup-
le of months after Cooper filed his 1040. The state court assigned various debts
as part of its judgment of divorce, but Linda’s tax liability was not assigned to
Cooper.
       In his 1040, Cooper reported approximately $32,000 of taxable income,
consisting of $61,424 of wage income; $19,009 in operating losses; a $4,400
standard deduction; and a $5,600 standard exemption. The tax owed was $7,195
but was offset by $7,605 of withheld income and a $500 child tax credit. The re-
sult was a $910 refund.
       In March 2004, Cooper filed an amended 1040 for the year 2000, asking
for a refund of $6,695 because he was married during that tax year, so half of his
wage income should have been attributed to Linda under Texas’s community law
doctrine, meaning that his tax liability should have been lower. Cooper, how-
ever, did not recognize any of Linda’s earnings in his amended 1040, and he
claimed total credit for the operating losses and withheld income.
       The IRS disallowed the refund, citing 26 U.S.C. § 66(b).1 Cooper unsuc-
cessfully pursued his administrative remedies, then sued. The government
moved for summary judgment on two alternate bases. The first was the same
§ 66(b) ground. The court, however, found genuine issues of material fact as to
whether Cooper had notified Linda of his 2000 wages. The secondSSnever raised


       1
         26 U.S.C. § 66(b) (“The Secretary may disallow the benefits of any community prop-
erty law to any taxpayer with respect to any income if such taxpayer acted as if solely entitled
to such income and failed to notify the taxpayer’s spouse before the due date (including exten-
sions) for filing the return for the taxable year in which the income was derived of the nature
and amount of such income.”).

                                               2
                                  No. 07-10761

by the government in the IRS proceedingsSSwas that tax debts incurred by ei-
ther spouse during marriage in community property states such as Texas are
presumed to be community debts and thus may be satisfied by community as-
sets. Because Cooper’s 2000 tax obligation was a community debt, the court
ruled that the government could satisfy the debt by means of community prop-
erty, namely Cooper’s withheld income.


                                        II.
      We review a summary judgment de novo. Guillory v. Domtar Indus. Inc.,
95 F.3d 1320, 1326 (5th Cir. 1996). “When a motion for summary judgment is
properly made and supported, an opposing party may not rely merely on allega-
tions or denials in its own pleading; rather, its response mustSSby affidavits or
as otherwise provided in this ruleSSset out specific facts showing a genuine issue
for trial.” FED. R. CIV. P. 56(e)(2) (as amended eff. Dec. 1, 2007).


                                       III.
      Proceeding pro se, Cooper claims that the district court erred when it ac-
cepted an argument at summary judgment not raised in the IRS’s proceedings.
He argues first that the court acted beyond its subject matter jurisdiction and
second that the court violated his constitutional rights. Neither argument is per-
suasive. As to the first, the court had jurisdiction to consider the newly raised
contention. The second argument was forfeited, and Cooper cannot show that
the court committed plain error in failing to recognize his supposed constitution-
al claims.
      Citing In re McCloy, 296 F.3d 370, 373 (5th Cir. 2002), Cooper contends
that the court acted unlawfully when it accepted the government’s new theory.
He argues further that his objection goes to subject matter jurisdiction and thus
cannot be forfeited. Although the proposition that jurisdictional questions can-

                                        3
                                        No. 07-10761

not be set aside is axiomatic, it is also inapt: Merely saying an argument is
jurisdictional does not make it so. The relevant statute broadly states that the
federal courts have jurisdiction to hear “[a]ny civil action against the United
States for the recovery of any internal-revenue tax alleged to have been errone-
ously or illegally assessed or collected,” 28 U.S.C. § 1346(a)(1), and we are un-
aware of any statute that limits the court’s ability to decide tax-refund cases on
grounds other than those raised in the administrative process.2
       Moreover, precedentSSconsistent with § 1346(a)(1)’s focus on illegalitySS
suggests that the district court did not act ultra vires. There is a “presumption
. . . that taxes paid are rightly collected upon assessments correctly made by the
[IRS], and in a suit to recover them the burden rests upon the taxpayer to prove
all facts necessary to establish the illegality of the collection.”3 Thus, the ulti-
mate question that the district court was called on to answer was whether this
collection of taxes and the government’s refusal to return claimed money were


       2
          Cooper cites Laing v. United States, 423 U.S. 161, 165 n.4 (1976), to support his posi-
tion that the administrative process is jurisdictional, but there the Court merely noted that
deficiency notices are jurisdictional in that without first receiving one, a taxpayer cannot file
“suit in the Tax Court for redetermination of his tax liability.” That case says nothing about
the jurisdiction of the federal courts over tax refund claims.

        Cooper likewise cites sundry cases establishing the unremarkable proposition that if
Congress has created administrative procedures to address a particular problem, a plaintiff
must exhaust those procedures before suit is permissible in federal court. See, e.g., Whitney
Nat’l Bank v. Bank of New Orleans & Trust Co., 379 U.S. 411 (1965). That is true but also be-
side the point, because these cases are silent on the question whether a district court lacks jur-
isdiction to accept an argument that the governmentSSnot the taxpayerSSdid not reference in
its own internal proceedings.

       In the “constitutional error” section of his brief, Cooper also cites Treasury Regulation
§ 301.6402-2(b)(1), United States v. McFerrin, 492 F. Supp. 2d 695 (S.D. Tex. 2007), and
Lockheed Martin Corp. v. United States, 210 F.3d 1366 (Fed. Cir. 2000). These authorities are
not on point; they merely show that a taxpayer is required to set forth sufficient legal and fac-
tual grounds to support his refund claim.
       3
         Sherwin-Williams Co. v. United States, 403 F.3d 793, 796 (6th Cir. 2005) (quoting
Niles Bement Pond Co. v. United States, 281 U.S. 357, 361 (1930)); see also King v. United
States, 641 F.2d 253, 259 (5th Cir. Unit B Mar. 1981).

                                                4
                                         No. 07-10761

lawful. There is no reason why that determination of legality must be based on
grounds stated by the IRS in its internal proceedings; just because the IRS was
(arguably) wrong in its reasoning does not necessarily mean that Cooper was
right as to illegality, the issue that Congress placed in the federal courts for final
determination.4 The district court was within its jurisdiction to consider and ac-
cept the government’s newly-raised argument.
       Cooper also offers another argument for why the district court could not
rule as it did: The Constitution forbids it. That novel contention, involving a
hodgepodge of constitutional clauses (both real and imagined) and cases of vary-
ing repute,5 was not properly raised in the district court.
       In his response to the motion for summary judgmentSSin fact, in the same
paragraph in which he objected to the government’s supposed failure to abide by
a local rule relating to the motion’s formattingSSCooper mentioned that he also
“object[ed] to Defendant raising, for the first time, new reasons to deny Plain-
tiff’s claim for refund that were not asserted in the administrative proceedings.”
Not only did Cooper fail to cite the Constitution or even a single case to support
his objection, he did not offer any basis at all. The objection was therefore not
adequately presented to the district court, and insofar as his claimed error does



       4
         This view finds support in King, 641 F.2d at 259, in which we held that “the rule in
the Fifth Circuit . . . in a tax refund suit . . . is that a shift in theory by the government before
trial does not shift the burden of proof,” and “[i]f a change in theory presents undue hardship
to the taxpayer, it is within the discretion of the trial judge to continue the case.” Although
King is not directly on point, it is instructive. There the IRS presented one theory during the
administrative process, discarded that theory, then presented and discarded a second theory
during the administrative process, then offered a third theory; before trial, however, the gov-
ernment reverted to the first theory. See id. at 258; id. at 270 (Fay, J., dissenting). Thus, un-
like the situation in this case, the theory relied on by the government at trial was at least
raised in the administrative process, but, importantly, it was not the theory relied on by the
IRS at the conclusion of its internal proceedings. Nonetheless, we affirmed, because “[i]f the
deficiency was appropriate under any theory, the assessment must be sustained.” Id. at 259.
       5
         Compare Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803) with Dred Scott v. Sand-
ford, 60 U.S. 393 (1856), two cases cited by Cooper.

                                                 5
                                         No. 07-10761

not implicate the court’s subject matter jurisdiction, it is consequently forfeited.6
       A district court is entitled to know why a party objects. When a party fails
to offer at least some cogent explanation for an objection, any claimed error is
forfeited.7 Where an argument has been forfeited, we address it only under “ex-
ceptional circumstances.” Crawford v. Falcon Drilling Co., 131 F.3d 1120, 1123
(5th Cir. 1997). “[O]ur Court has adopted the practice of reviewing unpreserved
error in a civil case using the plain-error standard of review,” id., by which “we
must determine (1) if there was error, (2) if that error was plain, (3) if the error
affects substantial rights, and (4) whether allowing that error to stand seriously
affects the fairness, integrity, or public reputation of judicial proceedings,” id. at
1124 (emphasis added). The test is conjunctive, meaning that before we can
reverse, all four prongs must be met.
       The court did not plainly err, because the errorSSassuming the dubious
proposition that it even was even errorSSwas not plain. It is a question of first
impression in this circuit whether the district court’s consideration of the gov-
ernment’s newly raised argument violated the Tenth Amendment, Due Process
Clause, or “the substantive-Due Process Clause [sic],” and Cooper’s argument is
far from intuitive. Under such circumstances, any assumed error was not plain.8


       6
        The objection was forfeited, not waived, though “jurists often use the words inter-
changeably.” Kontrick v. Ryan, 540 U.S. 443, 458 n.13 (2004). “[F]orfeiture is the failure to
make the timely assertion of a right[;] waiver is the intentional relinquishment or abandon-
ment of a known right.” Id. at 458 n.13 (internal citations and quotations omitted).

        The district court, after first observing that Cooper had “cite[d] no case or federal stat-
ute to support this contention,” briefly explained why the government was entitled to raise a
ground not asserted in the administrative proceedings. The court did not address Cooper’s con-
stitutional claim, because Cooper did not make a constitutional claim.
       7
         Cf. United States v. Polasek, 162 F.3d 878, 883 (5th Cir. 1998) (“A loosely formulated
and imprecise objection will not preserve error. Rather, a trial court judge must be fully ap-
prised of the grounds of an objection.”) (internal citations omitted).
       8
           See, e.g., United States v. Quintana-Gomez, No. 07-10139, 521 F.3d 495, 496 (5th Cir.
                                                                                  (continued...)

                                                6
                                        No. 07-10761

                                               IV.
       The second general question is whether the district court properly granted
summary judgment on the theory that even if Cooper’s income was community
property, the tax liability generated by the community income could be satisfied
with the community income withheld from Cooper’s wages. “Community proper-
ty consists of the property, other than separate property, acquired by either
spouse during marriage.” TEX. FAM. CODE ANN. § 3.002. During 2000, Cooper
withheld $7,605 in wages for income tax purposes, and that withheld income, as
“the earnings of a spouse during marriage,” was community property. Boyd v.
Boyd, 67 S.W.3d 398, 413 (Tex. App.SSFort Worth 2002, no writ). “It is settled
law in Texas . . . that debts contracted during marriage are presumed to be the
debts of the community, absent evidence that the creditor agreed to satisfy the
debt solely from the separate property of the contracting spouse.” Harris v.
United States, 764 F.2d 1126, 1131 (5th Cir. 1985). The IRS was thus permitted
to apply community income (i.e., Cooper’s withheld wages) to the community
debt (i.e., the tax liability for the income Cooper earned during 2000).
       Cooper argues against this straightforward analysis in two ways. First,
he claims that his amended 1040 was “good evidence that [his] tax liability for
2000 was less than the amount paid” and that the government “did not assert
facts supporting any contention that, jointly, [Cooper] and Linda . . . owed more
tax than had been paid by them jointly.” He also contends that the government

       8
          (...continued)
2008); United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007), petition for cert. filed (Jan.
22, 2008) (No. 07-8978). Cooper also argues that the court erred in considering an aspect of
his objection without also considering his related constitutional claims. For this proposition
he cites, inter alia, Williams v. Georgia, 349 U.S. 375, 383 (1955), in which the Court said that
“[a] state court may not, in the exercise of its discretion, decline to entertain a constitutional
claim while passing upon kindred issues raised in the same manner.” CooperSSwe hope inad-
vertentlySSomitted the word “state” from that passage, because the omitted word makes all
the difference. Williams was a habeas corpus case, and the question presented concerned state
procedural rules. This precedent, as with the others cited, has nothing to do with the doctrine
of forfeiture by inadequate pleading.

                                                7
                                        No. 07-10761

offered no evidence that “Linda had not already paid the amount of taxes attrib-
utable to her community property interest in income reported by [Cooper] on his
previously filed U.S. Individual Tax Return for the year 2000,” nor evidence that
“Linda, who filed a separate tax return from [Cooper], owed any taxes or that
she did not carry a refund forward to absorb any future or additional tax liabili-
ties . . . .”
        Instead, Cooper, quoting the district court, argues that summary judgment
rested on an “‘assum[ption] that the income tax that Cooper and Linda owed in
the aggregate tax year 2000 equaled or exceeded the amount withheld from
Cooper’s wages ($7,605.00).’” Cooper contends that the court was not authorized
to make such an assumption, because “unsubstantiated assertions are not com-
petent summary judgment evidence.” Forsyth v. Barr, 19 F.3d 1527, 1533 (5th
Cir. 1994).
        This is unavailing. As explained above, Cooper, as plaintiff, had the bur-
den of rebutting the presumption that the government’s action was lawful.9 He
also bore the burden of showing that genuine issues of material fact remained.
See FED. R. CIV. P. 56(e)(2). It was thus incumbent on him to produce credible
evidence that the government’s calculation was erroneous.
        Implicit in the government’s summary judgment argument was the asser-
tion that Linda did not pay taxes on Cooper’s income in 2000 and that nothing
in her filing would allow him to receive a larger refund. This was reasonable;
when two people file separate 1040’s, it is fair to conclude that neither is paying



        9
         See, e.g., Sherwin-Williams, 403 F.3d at 796. Cooper argues that the government’s
notice of dismissal was “naked,” so the government was not entitled to a presumption of cor-
rectness. If “the government’s assessment falls within a narrow . . . category of a naked assess-
ment without any foundation whatsoever,” then the presumption does not apply. Portillo v.
Comm’r, 932 F.2d 1128, 1133 (5th Cir. 1991) (internal citations and quotations omitted). This,
however, is not such a case. Though the court found that the government’s invocation of 26
U.S.C. § 66(b) was insufficient to justify summary judgment, the government’s position was
not naked.

                                               8
                                       No. 07-10761

extra taxes to offset potential deficiencies in the other’s filing. In fact, without
at least some contrary evidence, no reasonable juror could conclude anything
else. Because Cooper’s argument that it was theoretically possible that Linda
paid taxes in 2000 that were adequate to cover the tax liability for both her in-
come and half of Cooper’s was nothing more than an “unsubstantiated asser-
tion[],” Forsyth, 19 F.3d at 1533, and an implausible one at that, the district
court was right to disregard it.
       Cooper also claims that his judgment of divorce foreclosed the govern-
ment’s ability to consider this tax liability as a community debt. The divorce
judgment did not assign Linda’s tax liability to Cooper, so Cooper claims that her
duty to pay her share of the taxes on his 2000 income was hers alone. Thus, he
argues, it was error for the district court to offset all the tax liability against the
withheld income. Were it otherwise, a parade of horribles surely would ensueSS
with the dignity of the states trampled upon, divorces removed to federal court,
and maybe even divorces filed in federal court in the first instance.
       We need not address, however, whether federal law preempts Texas’s fam-
ily law.10 The reason is obvious: When the divorce was finalized, Cooper, listing
himself as “single,” had already filed his 1040 for the 2000 tax year. In that orig-
inal 1040, he claimed a refund of only approximately $900, meaning that he con-
ceded that he owed $7,195 in taxes, all of which was met by his withheld wages.
At the time of divorce, therefore, he had already paid, with community assets,
the taxes on that portion of the community’s income.
       That the state court did not explicitly assign Linda’s portion of the tax lia-
bility arising from Cooper’s income to him, when he had already paid it from
community property, is to be expected. Why would the court assign liability for

       10
            It is of course “an elementary proposition, and the supporting cases too numerous to
cite, that [we] may ‘affirm the district court’s judgment on any grounds supported by the
record’ . . . .” Sobranes Recovery Pool I, LLC v. Todd & Hughes Constr. Corp., 509 F.3d 216, 221
(5th Cir. 2007) (quoting Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992)).

                                               9
                                         No. 07-10761

a community debt that had already been paid using community funds? After fil-
ing his original 1040, and after the divorce was finalized, Cooper filed an amend-
ed 1040, claiming that Linda was responsible for the tax liability of half of the
income he generated. It is asking too much of the state court to require it to read
entrails to prognosticate that a community debt that was satisfied before a di-
vorce would spring back into being by means of an amended 1040 filing, and ex-
pressly assign liability accordingly.11
       Traditional principles of Texas law apply. “[I]ncome tax liability is a mat-
ter of federal law and controlled by the Internal Revenue Code,” with “[s]tate law
. . . control[ling] whether income is separate or community property.” Kimsey v.
Kimsey, 965 S.W.2d 690, 695 (Tex. App.SSEl Paso 1998, pet. denied). Because
Cooper was married when he filed his original 1040, Texas treated his income
and debts at that time as belonging to the community. He used a community as-
setSShis withheld wagesSSto satisfy a community debt, the tax due on the in-
come that he had generated. The IRS was consequently within its rights to de-
cline Cooper’s request for a tax refund.
       AFFIRMED.




       11
          Relatedly, the divorce court ordered Cooper to pay “[a]ny and all debts, charges, liabil-
ities, and other obligations incurred solely by the husband from and after September 2, 1999
unless express provision is made in this decree to the contrary.”

                                               10